COURT OF APPEALS OF VIRGINIA


Present: Judges Felton, Kelsey and Senior Judge Willis
Argued at Richmond, Virginia


RICHARD ESTRADA
                                           MEMORANDUM OPINION * BY
v.   Record No. 1957-02-2                JUDGE WALTER S. FELTON, JR.
                                                JUNE 24, 2003
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      George F. Tidey, Judge

          Matthew T. Paulk (Blackburn, Conte, Schilling
          and Click, P.C., on brief), for appellant.

          Virginia B. Theisen, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Richard Estrada was convicted in a bench trial for

feloniously eluding a police officer, in violation of Code

§ 46.2-817(B).    On appeal, he contends that the evidence was

insufficient to prove his guilt beyond a reasonable doubt.     For

the following reason, we affirm the judgment of the trial court.

                            I.   BACKGROUND

     On the morning of November 3, 2001, Virginia State Trooper

Christopher Clark was completing a traffic stop on eastbound

Interstate 64 in western Henrico County when he saw an older

model van following "extremely close to" a vehicle in front of


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
it.   Estrada was driving the van.   According to Trooper Clark,

the van was traveling approximately fifty-five miles per hour

and following the vehicle at a distance of less than a car

length, approximately five to ten feet.

      Trooper Clark pursued the van in his marked police car.       He

activated the vehicle's siren, strobe lights, and "wiggle

lights." 1   The police car was also equipped with a video camera

that Trooper Clark activated when he began his pursuit of

Estrada.     At trial, the Commonwealth played the police chase

video while Trooper Clark explained what happened.

      Trooper Clark followed Estrada for several miles on

Interstate 64 during which he and Estrada traveled between

fifty-five to seventy miles per hour in a fifty-five miles per

hour zone.    Estrada approached an exit ramp from eastbound

Interstate 64 to northbound Interstate 95.     On the ramp,

Estrada's speed reached seventy miles per hour in a fifty-five

miles per hour zone.    The video showed that on the ramp, Estrada

crossed the white line, onto the shoulder.     He nearly struck a

moving van and a tractor-trailer, causing them to move onto the

shoulder of the ramp.

      Once on Interstate 95, Estrada's speed fell to about

forty-five to fifty miles per hour.      Estrada fell behind a

civilian who appeared to be trying to assist Trooper Clark.       The


      1
       "Wiggle lights" are headlights that alternate on high
beams from left to right.

                                 - 2 -
civilian slowed down and motioned for Estrada to pull over.

Trooper Clark, at this point, motioned with his arm out the

window to traffic behind him to stay back.   He then used his PA

system to instruct the civilian to move out of Estrada's way.

The civilian complied, and Estrada accelerated.

     Trooper Clark requested assistance from other state

troopers as they approached traffic at the intersection of

Interstates 95 and 295.    Speeds had increased to seventy miles

per hour in a sixty-five miles per hour zone.      Seven state

troopers responded.   Several of the responding state troopers

stayed behind Trooper Clark and held back traffic on the

three-lane highway.   Two state troopers passed Estrada in order

to attempt to deploy the Stinger spike system. 2    However, they

were unable to do so.

     Unable to deploy the spike system, the officers rejoined

the pursuit.   One trooper subsequently pulled in front of

Estrada and slowed down.   Estrada nearly hit the trooper, but

was able to slow down.    The trooper then motioned with his arm

out the window for Estrada to pull his van over.     He did not.

As a result, the troopers blocked Estrada in by creating a

"rolling roadblock," eventually bringing Estrada to a stop in

the middle lane of Interstate 95.   Estrada was placed under


     2
       The Stinger spike system is a roadway spike system used by
law enforcement officers to terminate a vehicle pursuit. The
system consists of a strip of hollow spikes that is deployed
across a roadway and flattens the tires of the pursued vehicle.

                                - 3 -
arrest and eventually convicted in a bench trial for feloniously

eluding a police officer, in violation of Code § 46.2-817(B).

                             II.    ANALYSIS

     Estrada contends on appeal that the evidence was

insufficient to prove his guilt beyond a reasonable doubt for

feloniously eluding a police officer.

           When the sufficiency of the evidence is
           challenged on appeal, it is well established
           that we must view the evidence in the light
           most favorable to the Commonwealth, granting
           to it all reasonable inferences fairly
           deducible therefrom. The conviction will be
           disturbed only if plainly wrong or without
           evidence to support it.

Jones v. Commonwealth, 13 Va. App. 566, 572, 414 S.E.2d 193, 196

(1992).   Estrada argues that the Commonwealth failed to prove

that his driving either interfered with the operation of law

enforcement vehicles or endangered the officers or any other

person.   We disagree.

     Code § 46.2-817(B) states:

           Any person who, having received a visible or
           audible signal from any law-enforcement
           officer to bring his motor vehicle to a
           stop, drives such motor vehicle in a willful
           and wanton disregard of such signal so as to
           interfere with or endanger the operation of
           the law-enforcement vehicle or endanger a
           person is guilty of a Class 6 felony.

In order to prosecute successfully a violation of this code

section, the Commonwealth must show conduct that raises a

"specter of endangerment."




                                   - 4 -
           With respect to the endangerment of persons
           sufficient to constitute a felonious
           violation of Code § 46.2-817(B), a manifest
           purpose of the statute is to protect the
           public against a driver eluding police "so
           as to . . . endanger a person." [Code
           § 46.2-817(B)]. Hence, conduct that raises
           the specter of endangerment is the evil
           contemplated and proscribed by the statute.
           To require the threat to be imminent would
           engraft an element to the offense, thereby
           permitting the dangerous operation of motor
           vehicles until a person is actually
           imperiled, an absurd result that subverts
           the salutary purposes of the statute.

Tucker v. Commonwealth, 38 Va. App. 343, 347, 564 S.E.2d 144,

146 (2002).

     In the case before us, Estrada's refusal to stop for police

certainly imperiled officers and other individuals traveling on

the highway.   Estrada's speed reached seventy miles per hour on

an exit ramp in a fifty-five miles per hour zone.   On the exit

ramp, he crossed over the white line onto the shoulder of the

road, nearly striking a moving van and a tractor-trailer.    The

pursuit continued on the busy interstate highway for several

miles.   In addition, Estrada nearly struck a police vehicle that

was positioned in front of him, attempting to stop him.    The

evidence was sufficient to prove beyond a reasonable doubt that

Estrada feloniously eluded police.

     The judgment of the trial court is affirmed.

                                                          Affirmed.




                               - 5 -